Citation Nr: 0526621	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from September 1954 to 
September 1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2005, the veteran testified at a Travel 
Board hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran has been shown to have hearing loss and claims 
that he was exposed to noise during service.  However, no 
medical professional has provided an opinion as to whether 
his bilateral hearing loss is etiologically related to 
service.  Accordingly, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran should be afforded a VA 
examination.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
audiological examination at the Fairbanks, 
Alaska VA facility, if possible.  The claims 
file must be made available to the examiner 
and the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  A rationale for any opinion 
expressed should be provided.  

The examiner should state whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss had its onset during 
active service or within one year after his 
separation from service, or was caused by any 
in-service disease or injury, including noise 
exposure.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


